PER CURIAM.
This cause came on to be heard upon the transcript, briefs, and arguments of counsel; and it appearing that the testimony of an accomplice need not be corroborated to support a conviction [Caminetti v. United States, 242 U.S. 470, 495, 37 S.Ct. 192, 61 L.Ed. 442, L.R.A. 1917F, 502, Ann.Cas.1917B, 1168; Nibbelink v. United States, 6 Cir., 73 F.2d 677, 678; United States v. Muraskin, 2 Cir., 99 F.2d 815], and that there is sufficient evidence to sustain the verdict, it is ordered, adjudged and decreed that the judgment appealed from be and it is hereby affirmed.